Case 6:20-cv-00030-ADA-JCM Document 67-6 Filed 06/26/20 Page 1 of 2




           EXHIBIT “E”
        Case 6:20-cv-00030-ADA-JCM
           Case                    Document9767-6
                1:19-cv-04893-SDG Document         Filed
                                               Filed     06/26/20
                                                     05/27/20      Page
                                                                Page 1 of21of 2




                                    1:19-cv-04893-SDG
                               Statham v. Ethicon, Inc. et al
                              Honorable Steven D. Grimberg

                  Minute Sheet for proceedings held In Chambers on 05/27/2020.


    TIME COURT COMMENCED: 10:00 A.M.
    TIME COURT CONCLUDED: 10:30 A.M.               COURT REPORTER: Alicia Bagley
    TIME IN COURT: 00:30                           DEPUTY CLERK: Alisha Holland
    OFFICE LOCATION: Atlanta

ATTORNEY(S)        Halli Cohn representing Ethicon Inc.
PRESENT:           Halli Cohn representing Johnson & Johnson
                   Christopher Gomez representing Mary Statham
                   Benjamin Present representing Mary Statham
                   S. Rumanek representing Ethicon Inc.
                   S. Rumanek representing Johnson & Johnson
PROCEEDING
                   Status Conference(Other Proceeding Non-evidentiary);
CATEGORY:
MOTIONS RULED      [94]Motion for Leave to File DENIED
ON:
MINUTE TEXT:       Status Conference held telephonically on May 27, 2020. The Court
                   DENIED Defendant's Motion for Leave to File Supplemental Motion for
                   Partial Summary Judgment [ECF 94]. The Court heard from both parties
                   on their proposed pretrial order. The Court instructed the parties to utilize
                   the discovery dispute procedure set forth in the Court's Standing Order for
                   any discovery issues that may arise. The parties informed the Court that
                   they expect a 6-8 day trial. The Court ORDERED counsel to each file an
                   updated leave of absence by Friday, May 29, 2020. The Court will
                   subsequently enter an order with a trial date and any further pretrial
                   deadlines.
HEARING STATUS:    Hearing Concluded
